This case was at a former day of this term regularly submitted for consideration and determination. Upon examination of the record we deemed it proper to certify certain issues of law to the Supreme Court for determination. A certificate presenting same was duly prepared and transmitted to the clerk of that court.
All the parties hereto have filed in this court a joint motion, asking the court to dismiss this appeal. They state in said motion that all the matters in controversy between them have been settled by mutual agreement.
The law favors an amicable adjustment of the differences between litigants and a speedy termination of litigation. It is the proper practice, under the circumstances, for this court to grant such motion. San Jacinto Rice Co. v. Hamman (Tex.Com.App.) 247 S.W. 500; Bering Mfg. Co. v. Carter  Bro. (Tex.Com.App.) 278 S.W. 182; Southwestern Settlement  Development Co. v. Village Mills Co. (Tex.Com.App.)265 S.W. 124. We have therefore requested the Supreme Court to permit us to withdraw the certificate filed in that court and our request has been granted.
The appeal in this case is dismissed at the cost of appellants.
ALEXANDER, J., took no part in the consideration and disposition of this case.